Filed 5/16/13 P. v. Brickell CA2/6
                NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.111.5.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                 DIVISION SIX

THE PEOPLE,                                                                    2d Crim. No. B244623
                                                                            (Super. Ct. No. 2011032547)
     Plaintiff and Respondent,                                                   (Ventura County)
v.
JASON LEE BRICKELL,
     Defendant and Appellant.



                   Jason Lee Brickell appeals his conviction by jury of evading an
officer with willful disregard (Veh. Code, § 2800.2, subd. (a)). The trial court
found that appellant had suffered a prior prison term (§ 667.5, subd. (b))1 and
sentenced appellant to four years state prison. Appellant was ordered to pay a
$240 restitution fine (§ 1202.4, subd. (b)), a $240 parole revocation fine
(§ 1202.45), and a $1,675 probation investigation fee.
                   We appointed counsel to represent appellant in this appeal. After
examination of the record, counsel filed an opening brief in which no issues were
raised.
                   On April 12, 2012, we advised appellant that he had 30 days within
which to personally submit any contentions or issues he wished us to consider.
On May 10, 2013, we received a letter from appellant stating, among other things,

1   All statutory references are to the Penal Code, unless otherwise stated.
that the conviction is not supported by the evidence, that the probation report
contains misstatements, and the trial court erred in imposing an upper term
sentence.
              The evidence shows that the Ventura County Sheriff conducted
surveillance outside defendant's house on September 1, 2011, pursuant to a
burglary/possession of stolen property investigation. Appellant loaded items into
the back of his truck, drove off, and tried to evade the officers who pursued with
sirens and red lights activated.
              After Deputy Sheriff Jeffrey Miller made a traffic stop and
identified himself, appellant got back into the truck and fled with Deputy Miller
in pursuit. Driving 60 mph in a 25 mph residential zone, appellant ran stop signs,
almost hit a mother with a stroller, and stopped and fled on foot.
              Inside the truck, officers found papers bearing appellant's name, a
backpack, and a business card for a public storage unit. Executing a search
warrant, the officers searched a storage unit rented in appellant's name and found
three loaded handguns and a California Department of Corrections ID card
bearing appellant's name and photo. Appellant was later arrested in the City of
Commerce.
              The jury convicted appellant of evading an officer with willful
disregard and returned hung verdicts on two counts for felon in possession of a
firearm (§ 12021, subd. (a)(1)) and unlawful possession of ammunition by a felon
(§ 12316, subd. (b)(1)). The probation report, which was read and considered by
the trial court, stated that appellant had an extensive criminal record dating back
to 1996 for theft and drug related offenses and, in 2004, served a prison term for
second degree burglary and transportation of a controlled substance.
              We have examined the entire record and are satisfied that
appellant's appointed counsel has fully complied with her responsibilities and that



                                           2
no arguable issues exist. (People v. Kelly (2006) 40 Cal. 4th 106, 124; People v.
Wende (1979) 25 Cal. 3d 436, 441.)
             The judgment is affirmed.
             NOT TO BE PUBLISHED.



                                                       YEGAN, J.
We concur:


             GILBERT, P.J.


             PERREN, J.




                                          3
                              Kent M. Kellegrew, Judge

                           Superior Court County of Ventura

                      ______________________________


            Laurie A. Thrower , under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Respondent.




                                          4